Daniels, J.:
The relator was desirous of securing employment as a cleric, copyist, recorder or book-keeper, by the aqueduct commissioners for the construction of the new aqueduct under chapter 490 of the Laws of 1883. This work was wholly authorized for the benefit of the city of New York, to increase its supply of water, and the commissioners selected for its prosecution, included the mayor, the comptroller, the commissioner of public works of the city of New York, and three other residents of the city. The property required for the enterprise was to be acquired by the city of New York, and the expenses of both the property and the work were to be provided for and paid by the city. The State at large had no special interest-whatever in the land to be obtained or the ends to be secured, but they were for the benefit, advantage and proprietorship of the city itself, and that was sufficient to constitute the persons who might be employed and engaged in it, officers, agents or employees of the city. They were, accordingly, within the description of persons required to be examined by the civil service commissioners, as that is contained in section 8 of chapter 410 of the Laws of 1884. For that section includes and requires to be examined all candidates, not afterwards excepted, for admission into the civil service of the city. The regulations to be adopted were directed to include the several clerks and persons employed, or being in the civil service of the city, subject to the exceptions already referred to, which does not include the case of the relator; and as he designed to seek employment from the aqueduct commissioners, and the *299business they were engaged in was that of the city itself, before he could be eligible to that employment his examination was required under this provision of the statute. For if he obtains the employment he sought, he will be in the civil service of the city itself. It is not necessary to inquire whether he will, in that manner, become an officer of the city, for this section of the statute is not restricted to that class of individuals, but it includes, generally, all clerks and persons in the civil service of the city. The employment he desired to obtain was a part of that civil service, and it was indispensable before he could obtain it, that an examination to ascertain his fitness, in respect to character, knowledge and ability, should take place. For these reasons, and those more at large assigned in the very full and complete opinion of Mr. Justice Lawrence, the writ of mandamus was lawfully directed to be issued at the suit of the relator, and the order from which the appeal has been taken should be affirmed, with costs.
Brady, P. J., concurred.
Order affirmed, with costs.